Exhibit 10.10

 

EMPLOYMENT AGREEMENT

 

This Employment Agreement (“Agreement”) is made and entered into effective as of
October 20, 2005 (“Effective Date”), by and between Christopher Reinhard
(“Employee”), and Aries Ventures Inc., a Nevada corporation (“Company”) (on
behalf of itself and its subsidiary Cardium Therapeutics, Inc., a Delaware
corporation). The Company and Employee may be referred to herein collectively as
the “Parties.”

 

RECITALS

 

WHEREAS, Employee has been an officer and director of Cardium
Therapeutics, Inc., a Delaware corporation (“Cardium”), since Cardium’s
inception in December 2003;

 

WHEREAS, on the Effective Date, Cardium merged with and into a wholly-owned
subsidiary of the Company pursuant to the terms of an Agreement of Merger and
Plan of Reorganization by and among such subsidiary, the Company and Cardium
dated as of the Effective Date (“Merger Agreement”);

 

WHEREAS, pursuant to the Merger Agreement, Employee was appointed to the offices
of Chief Executive Officer, President and Treasurer of the Company on the
Effective Date; and

 

WHEREAS, the Company and Employee each desire to enter into this Agreement to
set forth the terms and conditions of Employee’s employment with the Company.

 

NOW, THEREFORE, in consideration of the mutual promises and covenants set forth
herein and intending to be legally bound thereby, the Parties agree as follows:

 

AGREEMENT

 

1.                                       Employment; Term.  Employee hereby
accepts the offer of the Company for employment as the Company’s Chief Executive
Officer, President and Treasurer upon the terms and conditions set forth herein.
Subject to earlier termination as provided in this Agreement, Employee’s
employment with the Company will be for an initial term of two (2) years
beginning on the Effective Date (“Initial Term”). Thereafter, unless this
Agreement is terminated as provided herein, or extended by written agreement of
the parties, Employee’s employment will become at-will and may be terminated by
either Employee or the Company at any time for any reason or no reason, with or
without Cause (as hereinafter defined), upon written notice to the other, or
without any notice upon the death of Employee. Neither the Initial Term of
Employee’s employment nor the at-will status of the employment relationship
thereafter may be modified except by an agreement in writing signed by the Chief
Business Officer of the Company and Employee, the terms of which were approved
in advance in writing by the Company’s Board of Directors (which shall include
any committee or subcommittee thereof authorized to determine levels of
executive compensation).

 

2.                                       Employee Handbook.  Employee and the
Company understand and agree that nothing in the Company’s Employee Handbook is
intended to be, and nothing in it should be construed to be, a limitation of the
Company’s right to terminate, transfer, demote, suspend and administer
discipline at any time for any reason. Employee and the Company understand and

 

1

--------------------------------------------------------------------------------


 

agree nothing in the Company’s Employee Handbook is intended to, and nothing in
such Employee Handbook should be construed to, create an implied or express
contract of employment contrary to this Agreement nor to relieve either party of
any of its obligations under this Agreement.

 

3.                                       Position and Responsibilities.

 

a.                                       During Employee’s employment with the
Company hereunder, Employee shall have such responsibilities, duties and
authority as the Company, through its Board of Directors, may from time to time
assign to Employee. Employee shall perform any other duties reasonably  required
by the Company and, if requested by the Company, shall serve as a director
and/or as an additional officer of the Company or any subsidiary or affiliate of
the Company without additional compensation (unless Employee’s duties or
responsibilities are substantially increased as a result of such change).

 

b.                                      Employee, in Employee’s capacity as an
officer of the Company, shall diligently and to the best of Employee’s ability
perform all duties that such position entails. Employee shall devote such time,
energy, skill and effort to the performance of Employee’s duties hereunder as
may be fairly and reasonably necessary to faithfully and diligently further the
business and interests of the Company and its subsidiaries. Employee and the
Company acknowledge that Employee is regularly involved in consulting and/or
other professional activities, but Employee represents to the Company that such
activities will not prevent Employee from satisfying any of the terms of this
Agreement or the services to be rendered under it.

 

c.                                       Employee shall render Employee’s
service at the Company’s offices in the County of San Diego, California, or such
other location as is mutually agreed upon by the Company and Employee. It is
understood, however, and agreed that Employee’s duties may from time to time
require travel to other locations, including other offices of the Company and/or
its subsidiaries both within and outside the United States.

 

d.                                      Employee will abide by all policies and
decisions made by the Company, as well as all applicable federal, state and
local laws, rules, regulations and ordinances, to the best of Employee’s
knowledge and abilities.

 

4.                                       Compensation.

 

a.                                       Salary.  During the term of Employee’s
employment hereunder, the Company agrees to pay Employee a base salary of Three
Hundred Fifty Thousand dollars ($350,000) per year, payable in arrears no less
frequently than monthly in accordance with the Company’s general payroll
practices. In the first year of employment, the base salary will be prorated
from the effective date. The amount of Employee’s base salary as set forth in
this Section 4(a) may be adjusted from time to time by an agreement in writing
signed by the Chief Business Officer of the Company and Employee, the terms of
which were approved in advance by action of the Company’s Board of Directors (or
authorized committee or subcommittee thereof). All references in this Agreement
to Employee’s base salary shall mean the base salary as adjusted from time to
time.

 

2

--------------------------------------------------------------------------------


 

b.                                      Additional Benefits.  During Employee’s
employment with the Company, in addition to the other compensation and benefits
set forth herein, Employee shall be entitled to receive and/or participate in
executive bonuses and such other benefits of employment generally available to
the Company’s other corporate officers when and as Employee becomes eligible for
them. The Company reserves the right to modify, suspend or discontinue any and
all benefit plans, policies and practices at any time without notice to or
recourse by the Employee.

 

c.                                       No Other Compensation.  Employee
acknowledges and agrees that, except as expressly provided herein, and as set
forth in the Company’s Employee Handbook or any other written compensation
arrangement approved by the Company’s Board of Directors, Employee is not
entitled to any other compensation or benefits from the Company.

 

d.                                      Withholdings. All compensation under
this Agreement shall be paid less withholdings required by federal and state law
and less deductions agreed to by the Company and Employee.

 

e.                                       Expense Reimbursements.  The Company
will reimburse Employee for all reasonable and necessary out-of-pocket business
expenses incurred by Employee in connection  with the performance of Employee’s
duties hereunder upon receipt of documentation therefore in accordance with the
Company’s regular reimbursement procedures and practices in effect from time to
time.

 

5.                                       Termination.

 

a.                                       Due to Death. Employee’s employment
with the Company shall terminate automatically in the event of Employee’s death.
The Company shall pay Employee’s estate any unpaid base salary and any other
form of compensation or benefit accrued through the date of Employee’s death,
and shall, upon execution and delivery on behalf of Employee’s estate of a
Release (as defined under Section 5(b), pay Employee’s severance benefit (as
defined under Section 5(b).

 

b.                                      Without Cause, Severance Benefit.  In
the event Employee is terminated by the Company without Cause, upon delivery by
Employee (or, in the event of Employee’s death, by Employee’s estate) to the
Company of an executed general release in a form substantially similar to that
set forth in Attachment #3 attached hereto (“Release”), Employee (or Employee’s
estate) shall be entitled to receive a severance benefit, including standard
employee benefits available to the Company’s other corporate officers, in an
amount equal to the greater of (i) one (1) year’s base salary, or (ii) the base
salary payable on the then remaining Initial Term. If Employee (or Employee’s
estate) does not execute and deliver the Release, Employee (or Employee’s
estate) shall only be entitled to receive a severance benefit in an amount equal
to the lesser of (i) the base salary payable on the then remaining Initial Term
at the time of termination, or  (ii)  one (1) month’s base salary. One half of
any severance benefit owing hereunder shall be paid within ten (10) business
days of termination and the balance shall be paid on a bi-weekly basis over the
applicable severance period. In the event of termination of Employee’s
employment under this Section 5(b) (or as a result of Employee’s death), and
provided Employee (or Employee’s estate) delivers to the Company an executed
Release, the Company shall also

 

3

--------------------------------------------------------------------------------


 

cause each then-outstanding stock option granted by the Company to the Employee
as of the date of termination to become fully exercisable and to remain
exercisable for the term of the option.

 

c.                                       With Cause, No Severance Benefit.  The
Company may terminate Employee for Cause. For purposes of this Agreement, Cause
shall mean the occurrence of one or more of the following events: (i) acts or
omissions constituting gross negligence, recklessness or willful misconduct on
the part of Employee with respect to Employee’s obligations to the Company or
otherwise relating to the business of the Company or a material failure by
Employee to diligently and competently perform Employee’s duties under this
Agreement; (ii) Employee’s material breach of this Agreement; (iii) Employee’s
commission of any fraud against the Company; (iv) Employee’s intentional
appropriation for Employee’s personal use or benefit of the funds of the Company
not authorized in writing by the Board of Directors; (v) Employee’s conviction
of any felony; (vi) Employee’s conviction of a violation of any state or federal
law that could result in a material adverse impact upon the business of the
Company; (vii) Employee engaging in any other professional employment or
consulting or directly or indirectly participating in or assisting any business
that is a current or likely future competitor of the Company (i.e. a business or
other entity which is developing product candidates or selling products that
compete with product candidates being developed and/or sold by the Company)
(hereinafter referred to as a “Company Competitor”) without prior written
approval from the Company’s Board of Directors, or that is a current or likely
future customer or supplier of the Company (unless the Board of Directors are
made aware of the relationship); or (viii) when Employee has been disabled and
is unable to perform the essential functions of the position for any reason
notwithstanding reasonable accommodation provided that Employee has received
from the Company compensation in an amount equivalent to Employee’s severance
benefit payment. No severance benefit shall be due to Employee if Employee is
terminated for Cause, including if Employee is terminated for Cause upon, or
after a Change in Control (as hereinafter defined and separately addressed
below), except in the event of disability as set forth above.

 

d.                                      Resignation or Retirement, No Severance
Benefit.  This Agreement shall be terminated upon Employee’s voluntary
retirement or resignation. No severance benefit shall be due to Employee if
Employee resigns or retires from employment for any reason or at any time,
including upon or after a Change in Control (which is separately addressed
below).

 

e.                                       Payment Through Date of Termination. 
Except as otherwise set forth herein, upon the termination of this Agreement for
any reason, Employee shall be entitled to receive any unpaid compensation earned
through the effective date of termination. If this Agreement is terminated with
Cause before year-end bonus or other compensation becoming payable to Employee,
then such bonus and other compensation shall be forfeited in full by Employee.

 

6.                                       Termination Obligations.

 

a.                                       Return of Company Property. Upon
termination of this Agreement and cessation of Employee’s employment, Employee
agrees to return all Company property to the Company promptly, but in no event
later than two (2) business days following termination of employment.

 

4

--------------------------------------------------------------------------------


 

b.                                      Termination of Benefits.  Any and all
benefits to which Employee is otherwise entitled shall cease upon Employee’s
termination, unless explicitly continued either under this Agreement or under
any specific written policy or benefit plan of the Company.

 

c.                                       Termination of Other Positions.  Upon
termination of Employee’s employment with the Company, Employee shall be deemed
to have resigned from all other offices and directorships then held with the
Company or its subsidiaries, unless otherwise expressly agreed in a writing
signed by the Parties.

 

d.                                      Employee Cooperation.  In connection
with and prior to any termination of Employee’s employment, Employee shall
cooperate fully with the Company in all matters including, but not limited to,
advising the Company of all pending work on behalf of the Company and the
orderly transfer of work to other employees or representatives of the Company.
Employee shall also cooperate (at the request and expense of the Company) in the
defense of any action brought by any third party against the Company that
relates in any way to Employee’s acts or omissions while employed by the
Company.

 

e.                                       Survival of Obligations.  Employee’s
obligations under this Section 6 shall survive the termination of employment and
the termination of this Agreement.

 

7.                                       Change in Control.  In the event of any
Change in Control, the following provisions will apply.

 

a.                                       Any of the following shall constitute a
“Change in Control” for the purposes of this Agreement:

 

(i)                                     The consummation of a merger or
consolidation of the Company with or into another entity or any other corporate
reorganization, if more than 50% of the combined voting power of the continuing
or surviving entity’s securities outstanding immediately after such merger,
consolidation or other reorganization is owned by persons who were not
stockholders of the Company immediately prior to such merger, consolidation or
other reorganization; or

 

(ii)                                  The sale, transfer or other disposition of
all or substantially all of the Company’s assets.

 

A transaction shall not constitute a Change in Control if its sole purpose is to
change the state of the Company’s incorporation or to create a holding company
that will be owned in substantially the same proportions by the persons who held
the Company’s securities immediately before such transaction.

 

b.                                      In the event of a Change in Control,
this Agreement shall continue in effect unless terminated by Employee or the
Company.

 

c.                                       If Employee is terminated without Cause
following a Change in Control by the Company and/or the surviving or resulting
corporation, upon Employee’s delivery to the Company of an executed Release,
Employee shall be entitled to receive as severance pay or liquidated damages, or
both, a lump sum payment (“Change in Control Severance Payment”) in

 

5

--------------------------------------------------------------------------------


 

an amount equal to two (2) years’ compensation or such greater amount as the
Board of Directors determines from time to time pursuant to terms which may not
be revoked or reduced thereafter. If Employee does not execute and deliver the
Release, Employee shall only be entitled to receive a Change in Control
Severance Payment in an amount equal to one (1) month’s compensation.

 

d.                                      Any Change in Control Severance Payment
shall be made not later than the fifteenth (15th) day following the effective
date of Employee’s termination without Cause in connection with a Change in
Control; provided, however, that if the amount of such payment cannot be finally
determined on or before such date, the Company shall pay to Employee on such
date a good faith estimate of the minimum amount of such payment, and shall pay
the remainder of such payment (together with interest at the rate provided in
Section 1274(b)(2)(B) of the Internal Revenue Code of 1986, as amended
(“Code”)), as soon as the amount thereof can be determined, but in no event
later than the thirtieth (30th) day after the applicable termination date. If
the amount of the estimated payment exceeds the amount subsequently determined
to have been due, such excess shall constitute a loan by the Company to Employee
payable on the fifteenth (15th) day after receipt by Employee of a written
demand for payment from the Company (together with interest calculated as set
forth above).  The total of any payment pursuant to this Section 7 shall be
limited to the extent necessary, in the opinion of legal counsel acceptable to
Employee and the Company, to avoid the payment of an “excess parachute” payment
within the meaning of Section 280G of the Code or any similar successor
provision.

 

e.                                       In the event of termination of
Employee’s employment under Section 7(c), and provided Employee delivers to the
Company an executed Release, the Company shall cause each then-outstanding stock
option granted by the Company to the Employee as of the date of termination to
become fully exercisable and to remain exercisable for the term of the option.

 

8.                                       Arbitration.  Employee and the Company
hereby agree to the Mutual Agreement to Mediate and Arbitrate Claims attached
hereto as Attachment #1 and made a part hereof. Employee’s obligations under
this Section 8 and such agreement shall survive the termination of employment
and the termination of this Agreement.

 

9.                                       Confidential Information and
Inventions.  Employee and the Company hereby agree to the Confidential
Information and Invention Assignment Agreement, Covenant of Exclusivity and
Covenant Not to Compete attached hereto as Attachment #2 and made a part hereof.
Employee’s obligations under this Section 9 and such agreement shall survive the
termination of employment and the termination of this Agreement.

 

10.                                 Competitive Activity.  Employee covenants,
warrants and represents that during the period of Employee’s employment with the
Company, Employee shall not engage anywhere, directly or indirectly (as a
principal, shareholder, partner, director, manager, member, officer, agent,
employee, consultant or otherwise), or be financially interested in any Company
Competitor (as defined in Section 5(c)(vii)), without prior written approval
from the Company’s Board of Directors, or any company that is a current or
likely future customer or supplier of the Company (unless the Board of Directors
are made aware of the relationship). Notwithstanding the foregoing, Employee may
invest in and hold up to one percent (1%) of the outstanding voting stock of a
publicly held company that is involved in business activities that are the same
as, similar to, or in competition with the business activities carried on by the
Company or any

 

6

--------------------------------------------------------------------------------


 

business that is a current or potential supplier, customer or competitor of the
Company without the prior written approval of the Company’s Board of Directors;
provided, however, that if such publicly held company is a current or potential
supplier, customer or competitor of the Company, the Employee shall advise the
Chief Business Officer of the Company in writing of Employee’s investment in
such company as soon as reasonably practicable.

 

11.                                 Employee Conduct.  Employee covenants,
warrants and represents that during the period of Employee’s employment with the
Company, Employee shall at all times comply with the Company’s written policy as
in effect from time to time on the acceptance of gifts and gratuities from
customers, vendors, suppliers, or other persons doing business with the Company.
Employee represents and understands that acceptance or encouragement of any gift
or gratuity not in compliance with such policy may create a perceived financial
obligation and/or conflict of interest for the Company and shall not be
permitted as a means to influence business decisions, transactions or service.
In this situation, as in all other areas of employment, Employee is expected to
conduct himself or herself using the highest ethical standard.

 

12.                                 Miscellaneous Provisions.

 

a.                                       Entire Agreement. This Agreement and
any attachments and/or exhibits contains the entire agreement between the
Parties.  It supersedes any and all other agreements, either oral or in writing,
between the Parties with respect to Employee’s employment by the Company.  Each
party to this Agreement acknowledges that no representations, inducements,
promises or agreements, oral or otherwise, have been made by any party, or
anyone acting on behalf of any party, which are not embodied herein and
acknowledges that no other agreement, statement or promise not contained in this
Agreement shall be valid or binding. To the extent the practices, policies or
procedures of the Company, now or in the future, are inconsistent with the terms
of this Agreement, the provisions of this Agreement shall control.

 

b.                                      Governing Law.  This Agreement shall be
construed and enforced in accordance with the laws of the State of California.

 

c.                                       Severability.  Should any part or
provision of this Agreement be held by a court of competent jurisdiction to be
illegal, unenforceable, invalid or void, the remaining provisions of this
Agreement shall continue in full force and effect and the validity of the
remaining provisions shall not be affected by such holding.

 

d.                                      Attorneys’ Fees.  Except as set forth in
the Mutual Agreement to Mediate and Arbitrate Claims attached hereto as
Attachment #1, should any party institute any action, arbitration or proceeding
to enforce, interpret or apply any provision of this Agreement, the Parties
agree that the prevailing party shall be entitled to reimbursement by the
non-prevailing party of all recoverable costs and expenses, including, but not
limited to, reasonable attorneys’ fees.

 

e.                                       Interpretation.  This Agreement shall
be construed as a whole, according to its fair meaning, and not in favor of or
against any party. By way of example and not in limitation, this Agreement shall
not be construed in favor of the party receiving a benefit nor against the party
responsible for any particular language in this Agreement. The headings and

 

7

--------------------------------------------------------------------------------


 

captions contained in this Agreement are for convenience of reference only and
shall not constitute a part of this Agreement and shall not be used in the
construction or interpretation of this Agreement.

 

f.                                         Amendment; Waiver. This Agreement may
not be modified or amended by oral agreement or course of conduct, but only by
an agreement in writing signed by the Chief Business Officer of the Company and
Employee, the terms of which were approved in advance in writing by the
Company’s Board of Directors. The failure of either party hereto at any time to
require the performance by the other party hereto of any provision hereof shall
in no way affect the full right to require such performance at any time
thereafter, nor shall the waiver by either party hereto of a breach of any
provision hereof be taken or held to be a waiver of any succeeding breach of
such provision or waiver of the provision itself or a waiver of any other
provision of this Agreement.

 

g.                                      Assignment. This Agreement is binding on
and is for the benefit of the Parties and their respective successors, heirs,
executors, administrators and other legal representatives. Neither this
Agreement nor any right or obligation hereunder may be assigned by the Company
(except to an affiliate of the Company or in accordance with a Change in
Control) or by the Employee.

 

h.                                      No Restrictions; No Violation. The
Employee represents and warrants that: (i) Employee is not a party to any
agreement that would restrict or prohibit Employee from entering into this
Agreement or performing fully Employee’s obligations hereunder; and (ii) the
execution by Employee of this Agreement and the performance by Employee of
Employee’s obligations and duties pursuant to this Agreement will not result in
any breach of any other agreement to which Employee is a party.

 

i.                                          Counterparts. This Agreement may be
executed in counterparts, each of which will be deemed an original copy of this
Agreement and all of which, when taken together, will be deemed to constitute
one and the same agreement. The exchange of copies of this Agreement and of
signature pages by facsimile transmission shall constitute effective execution
and delivery of this Agreement as to the Parties and may be used in lieu of the
original Agreement for all purposes. Signatures of the parties transmitted by
facsimile shall be deemed to be their original signatures for all purposes.

 

j.                                          Legal Representation; Independent
Counsel.  The law firm of Fisher Thurber LLP has prepared this Agreement on
behalf of the Company based on the Company’s instructions. Fisher Thurber LLP
does not represent any other party to this Agreement.  In executing this
Agreement, Employee represents that Employee has neither requested nor been
given legal advice or counsel by Fisher Thurber LLP or any of its attorneys. 
Employee is aware of Employee’s right to obtain separate legal counsel with
respect to the negotiation and execution of this Agreement and acknowledges that
Fisher Thurber LLP has recommended that Employee retain Employee’s own counsel
for such purpose. Employee further acknowledges that Employee (i) has read and
understands this Agreement and its exhibits and attachments; (ii) has had the
opportunity to retain separate counsel in connection with the negotiation and
execution of this Agreement; and (iii) has relied on the advice of separate
counsel with respect to this Agreement

 

8

--------------------------------------------------------------------------------


 

or made the conscious decision not to retain counsel in connection with the
negotiation and execution of this Agreement.

 

IN WITNESS WHEREOF, the Parties have executed this Agreement effective as of the
Effective Date.

 

 

EMPLOYEE

 

 

 

  /s/ Christopher Reinhard

 

 

Christopher Reinhard

 

 

 

COMPANY

 

 

 

Aries Ventures Inc.,

 

a Nevada corporation

 

 

 

By:

  /s/ Tyler Dylan

 

 

 

   Tyler Dylan, Chief Business Officer

 

9

--------------------------------------------------------------------------------


 

ATTACHMENT #1

 

MUTUAL AGREEMENT TO MEDIATE AND ARBITRATE CLAIMS

 

This Mutual Agreement to Mediate and Arbitrate Claims (“Agreement”) is made and
entered into effective as of October 20, 2005 (“Effective Date”), by and between
Christopher Reinhard (“Employee”), and Aries Ventures Inc., a Nevada corporation
(“Company”).

 

In consideration of and as a condition of Employee’s prospective and continued
employment relationship with the Company, Employee’s employment rights under
Employee’s Employment Agreement, Employee’s participation in the Company’s
benefit programs (when and if eligible), Employee’s access to and receipt of
confidential information of the Company, and other good and valuable
consideration, all of which Employee considers to have been negotiated at arm’s
length, Employee and Company agree to the following:

 

1.                                       Claims Covered by this Agreement.

 

a.                                       To the fullest extent permitted by law,
all claims and disputes between Employee (and Employee’s successors and assigns)
and the Company relating in any manner whatsoever to the employment or
termination of Employee, including without limitation all claims and disputes
arising under this Agreement or that certain Employment Agreement entered into
by and between the Company and Employee on equal date hereof, as may be amended
from time to time (“Employment Agreement”), shall be resolved by mediation and
arbitration as set forth herein. All persons and entities specified in the
preceding sentence (other than the Company and Employee) shall be considered
third-party beneficiaries of the rights and obligations created by this
Agreement. Claims and disputes covered by this Agreement include without
limitation those arising under:

 

(i)                                     Any federal, state or local laws,
regulations or statutes prohibiting employment discrimination (including,
without limitation, discrimination relating to race, sex, national origin, age,
disability, religion, or sexual orientation) and harassment;

 

(ii)                                  Any alleged or actual agreement or
covenant (oral, written or implied) between Employee and the Company;

 

(iii)                               Any Company policy, compensation, wage or
related claim or benefit plan, unless the decision in question was made by an
entity other than the Company;

 

(iv)                              Any public policy; and

 

(v)                                 Any other claim for personal, emotional,
physical or economic injury.

 

b.                                      The only disputes between Employee and
the Company that are not included within this Agreement are:

 

(i)                                     Any claim by Employee for workers’
compensation or unemployment compensation benefits; and

 

1

--------------------------------------------------------------------------------


 

(ii)                                  Any claim by Employee for benefits under a
Company plan that provides for its own arbitration procedure.

 

2.                                       Mandatory Mediation of Claims and
Disputes.

 

a.                                       If any claim or dispute covered under
this Agreement cannot be resolved by negotiation between the parties, the
following mediation and arbitration procedures shall be invoked. Before invoking
the binding arbitration procedure set forth below, the Company and Employee
shall first participate in mandatory mediation of any dispute or claim covered
under this Agreement.

 

b.                                      The claim or dispute shall be submitted
to mediation before a mediator of the Judicial Arbitration and Mediation Service
(“JAMS”), a mutually agreed to alternative dispute resolution (“ADR”)
organization. The mediation shall be conducted at a mutually agreeable location,
or if a location cannot be agreed to by the parties, at a location chosen by the
mediator. The administrator of the ADR organization shall select three
(3) mediators. From the three (3) chosen, each party shall strike one and the
remaining mediator shall preside over the mediation.  The cost of the mediation
shall be borne by the Company.

 

c.                                       At least ten (10) business days before
the date of the mediation, each side shall provide the mediator with a statement
of its position and copies of all supporting documents. Each party shall send to
the mediation a person who has authority to bind the party.  If a subsequent
dispute will involve third parties, such as insurers, they shall also be asked
to participate in the mediation.

 

d.                                      If a party has participated in the
mediation and is dissatisfied with the outcome, that party may invoke the
arbitration procedure set forth below.

 

3.                                       Binding Arbitration of Claims and
Disputes.

 

a.                                       If the Company and Employee are unable
to resolve a dispute or claim covered under this Agreement through mediation,
they shall submit any such dispute or claim to binding arbitration, in
accordance with California Code of Civil Procedure §§1280 through 1294.2. 
Either party may enforce the award of the arbitrator under Code of Civil
Procedure §1285 by any competent court of law.  Employee and the Company
understand that they are, to the greatest extent permitted under California law,
waiving their rights to a jury trial.

 

b.                                      The party demanding arbitration shall
submit a written claim to the other party, setting out the basis of the claim
and proposing the name of an arbitrator from JAMS, the mutually agreed to ADR
organization. The responding party shall have ten (10) business days in which to
respond to this demand in a written answer.  If this response is not timely
made, or if the responding party agrees with the person proposed as the
arbitrator, then the person named by the demanding party shall serve as the
arbitrator.  If the responding party submits a written answer rejecting the
proposed arbitrator then, on the request of either party, JAMS shall appoint an
arbitrator other than the mediator.  The Employee and the Company agree to apply
American Arbitration Association (“AAA”) rules for the resolution of employment
disputes to the arbitration even though the ADR is one other than AAA. No one
who has ever had any business, financial, family, or social relationship with
any party to this Agreement shall serve as an

 

2

--------------------------------------------------------------------------------


 

arbitrator unless the related party informs the other party of the relationship
and the other party consents in writing to the use of that arbitrator.

 

c.                                       The arbitration shall take place in the
county of San Diego, California, at a time and place selected by the
arbitrator.  A pre-arbitration hearing shall be held within ten (10) business
days after the arbitrator’s selection.  The arbitration shall be held within
sixty (60) calendar days after the pre-arbitration hearing.  The arbitrator
shall establish all discovery and other deadlines necessary to accomplish this
goal.

 

d.                                      Each party shall be entitled to
discovery of essential documents and witnesses, as determined by the arbitrator
in accordance with the then-applicable rules of discovery for the resolution of
employment disputes and the time frame set forth in this Agreement. The
arbitrator may resolve any disputes over any discovery matters as they would be
resolved in civil litigation.

 

e.                                       The arbitrator shall have the following
powers:

 

(i)                                     to issue subpoenas for the attendance of
witnesses and subpoenas duces tecum for the production of books, records,
documents, and other evidence;

 

(ii)                                  to order depositions to be used as
evidence;

 

(iii)                               subject to the limitations on discovery
enumerated above, to enforce the rights, remedies, procedures, duties,
liabilities, and obligations of discovery as if the arbitration were a civil
action before a California superior court;

 

(iv)                              to conduct a hearing on the arbitrable issues;
and

 

(v)                                 to administer oaths to parties and
witnesses.

 

f.                                         Within fifteen (15 days) after
completion of the arbitration, the arbitrator shall submit a tentative decision
in writing, specifying the reasoning for the decision and any calculations
necessary to explain the award.  Each party shall have fifteen (15) days in
which to submit written comments to the tentative decision.  Within ten
(10) days after the deadline for written comments, the arbitrator shall announce
the final award.

 

g.                                      The Company shall pay the arbitrator’s
expenses and fees, all meeting room charges, and any other expenses that would
not have been incurred if the case were litigated in the judicial forum having
jurisdiction over it.  Unless otherwise ordered by the arbitrator, each party
shall pay its own attorneys’ fees and witness fees, and other expenses incurred
by the party for such party’s own benefit and not required to be paid by the
Company pursuant to the terms hereof.  Regardless of any statute, procedure,
rule or law, the prevailing party in arbitration shall be entitled to recover
from the non-prevailing party reasonable attorneys’ fees incurred as a result of
arbitration.

 

3

--------------------------------------------------------------------------------


 

4.                                       Miscellaneous Provisions.

 

a.                                       For purposes hereof, the term “Company”
shall also include all related entities, affiliates and subsidiaries, all
officers, employees, directors, agents, stockholders, partners, managers,
members, benefit plan sponsors, fiduciaries, administrators or affiliates of any
of the above, and all successors and assigns of any of the above.

 

b.                                      If either party pursues a covered claim
against the other by any action, method or legal proceeding other than mediation
or arbitration as provided herein, the responding party shall be entitled to
dismissal or injunctive relief regarding such action and recovery of all costs,
losses and attorneys’ fees related to such other action or proceeding.

 

c.                                       This is the complete agreement of the
parties on the subject of mediation and the arbitration of disputes and claims
covered hereunder.  This Agreement supersedes any prior or contemporaneous oral,
written or implied understanding on the subject, shall survive the termination
of Employee’s employment and can only be revoked or modified by a written
agreement signed by Employee and the Chief Business Officer of the Company, the
terms of which were approved in advance in writing by the Company’s Board of
Directors and which specifically state an intent to revoke or modify this
Agreement.  If any provision of this Agreement is adjudicated to be void or
otherwise unenforceable in whole or in part, such adjudication shall not affect
the validity of the remainder of the Agreement, which shall remain in full force
and effect.

 

d.                                      This Agreement shall be construed and
enforced in accordance with the laws of the State of California.

 

e.                                       This Agreement shall be construed as a
whole, according to its fair meaning, and not in favor of or against any party. 
By way of example and not in limitation, this Agreement shall not be construed
in favor of the party receiving a benefit nor against the party responsible for
any particular language in this Agreement. The headings and captions contained
in this Agreement are for convenience of reference only and shall not constitute
a part of this Agreement and shall not be used in the construction or
interpretation of this Agreement.

 

f.                                         The failure of either party hereto at
any time to require the performance by the other party hereto of any provision
hereof shall in no way affect the full right to require such performance at any
time thereafter, nor shall the waiver by either party hereto of a breach of any
provision hereof be taken or held to be a waiver of any succeeding breach of
such provision or waiver of the provision itself or a waiver of any other
provision of this Agreement.

 

g.                                      This Agreement may be executed in
counterparts, each of which will be deemed an original copy of this Agreement
and all of which, when taken together, will be deemed to constitute one and the
same agreement. The exchange of copies of this Agreement and of signature
pages by facsimile transmission shall constitute effective execution and
delivery of this Agreement as to the parties and may be used in lieu of the
original Agreement for all purposes. Signatures of the parties transmitted by
facsimile shall be deemed to be their original signatures for all purposes.

 

h.                                      Employee’s and Company’s obligations
under this Agreement shall survive the termination of Employee’s employment and
the termination of the Employment Agreement.

 

4

--------------------------------------------------------------------------------


 

i.                                          The law firm of Fisher Thurber LLP
has prepared this Agreement on behalf of the Company based on the Company’s
instructions.  Fisher Thurber LLP does not represent any other party to this
Agreement.  In executing this Agreement, Employee represents that Employee has
neither requested nor been given legal advice or counsel by Fisher Thurber LLP
or any of its attorneys.  Employee is aware of Employee’s right to obtain
separate legal counsel with respect to the negotiation and execution of this
Agreement and acknowledges that Fisher Thurber LLP has recommended that Employee
retain Employee’s own counsel for such purpose.  Employee further acknowledges
that Employee (i) has read and understands this Agreement; (ii) has had the
opportunity to retain separate counsel in connection with the negotiation and
execution of this Agreement; and (iii) has relied on the advice of separate
counsel with respect to this Agreement or made the conscious decision not to
retain counsel in connection with the negotiation and execution of this
Agreement.

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the Effective
Date.

 

 

EMPLOYEE

 

 

 

   /s/ Christopher Reinhard

 

 

Christopher Reinhard

 

 

 

COMPANY

 

 

 

Aries Ventures Inc.,

 

a Nevada corporation

 

 

 

By:

  /s/ Tyler Dylan

 

 

 

  Tyler Dylan, Chief Business Officer

 

5

--------------------------------------------------------------------------------


 


ATTACHMENT #2


 

CONFIDENTIAL INFORMATION AND INVENTION ASSIGNMENT AGREEMENT,
COVENANT OF EXCLUSIVITY AND COVENANT NOT TO COMPETE

 

This Confidential Information and Invention Assignment Agreement, Covenant of
Exclusivity and Covenant Not to Compete (“Agreement”) is made by Christopher
Reinhard (“Employee” or “I,” “me” or “my”), and accepted and agreed to by Aries
Ventures Inc., a Nevada corporation  (“Company”), as of  October 20, 2005
(“Effective Date”).

 

In consideration of and as a condition of Employee’s prospective and continued
employment relationship with the Company (which for purposes of this Agreement
shall be deemed to include any subsidiaries or affiliates of the Company, where
“affiliate” shall mean any person or entity that directly or indirectly
controls, is controlled by, or is under common control with the Company), all as
set forth in that certain Employment Agreement by and between Employee and the
Company effective as of the Effective Date, as well as my access to and receipt
of confidential information of the Company, and other good and valuable
consideration, I agree to the following, and I agree the following shall be in
addition to the terms and conditions of any Confidential Information and
Invention Assignment Agreement executed by employees of the Company generally,
and which I may execute in addition hereto:

 

1.                                       Inventions.

 

a.                                       Disclosure.  I will disclose promptly
in writing to the appropriate officer or other representative of the Company,
any idea, invention, work of authorship, design, formula, pattern, compilation,
program, device, method, technique, process, improvement, development or
discovery, whether or not patentable or copyrightable or entitled to legal
protection as a trade secret, trademark service mark, trade name or otherwise
(“Invention”), that I may conceive, make, develop, reduce to practice or work
on, in whole or in part, solely or jointly with others (“Invent”), during the
period of my employment with the Company.

 

i.                                          The disclosure required by this
Section 1(a) applies to each and every Invention that I Invent (1) whether
during my regular hours of employment or during my time away from work,
(2) whether or not the Invention was made at the suggestion of the Company, and
(3) whether or not the Invention was reduced to or embodied in writing,
electronic media or tangible form.

 

ii.                                       The disclosure required by this
Section 1(a) also applies to any Invention which may relate at the time of
conception or reduction to practice of the Invention to the Company’s business
or actual or demonstrably anticipated research or development of the Company,
and to any Invention which results from any work performed by me for the
Company.

 

iii.                                    The disclosure required by this
Section 1(a) shall be received in confidence by the Company within the meaning
of and to the extent required by California Labor Code §2871, the provisions of
which are set forth on Exhibit A attached hereto.

 

iv.                                   To facilitate the complete and accurate
disclosures described above, I shall maintain complete written records of all
Inventions and all work, study and

 

1

--------------------------------------------------------------------------------


 

investigation done by me during my employment, which records shall be the
Company’s property.

 

v.                                      I agree that during my employment I
shall have a continuing obligation to supplement the disclosure required by this
Section 1(a) on a monthly basis if I Invent an Invention during the period of
employment.  In order to facilitate the same, the Company and I shall
periodically review every six months the written records of all Inventions as
outlined in this Section 1(a) to determine whether any particular Invention is
in fact related to Company business.

 

b.                                      Assignment.  I hereby assign to the
Company without royalty or any other further consideration my entire right,
title and interest in and to each and every Invention I am required to disclose
under Section 1(a) other than an Invention that (i) I have or shall have
developed entirely on my own time without using the Company’s equipment,
supplies, facilities or trade secret information, (ii) does not relate at the
time of conception or reduction to practice of the Invention to the Company’s
business, or actual or demonstrably anticipated research or development of the
Company, and (iii) does not result from any work performed by me for the
Company.  I acknowledge that the Company has notified me that the assignment
provided for in this Section l(b) does not apply to any Invention to which the
assignment may not lawfully apply under the provisions of Section §2870 of the
California Labor Code, a copy of which is attached hereto as Exhibit A. I shall
bear the full burden of proving to the Company that an Invention qualifies fully
under Section §2870.

 

c.                                       Additional Assistance and Documents.  I
will assist the Company in obtaining, maintaining and enforcing patents,
copyrights, trade secrets, trademarks, service marks, trade names and other
proprietary rights in connection with any Invention I have assigned to the
Company under Section l(b), and I further agree that my obligations under this
Section l(c) shall continue beyond the termination of my employment with the
Company.  Among other things, for the foregoing purposes I will (i) testify at
the request of the Company in any interference, litigation or other legal
proceeding that may arise during or after my employment, and (ii) execute,
verify, acknowledge and deliver any proper document and, if, because of my
mental or physical incapacity or for any other reason whatsoever, the Company is
unable to obtain my signature to apply for or to pursue any application for any
United States or foreign patent or copyright covering Inventions assigned to the
Company by me, I hereby irrevocably designate and appoint each of the Company
and its duly authorized officers and agents as my agent and attorney in fact to
act for me and in my behalf and stead to execute and file any such applications
and to do all other lawfully permitted acts to further the prosecution and
issuance of any United States or foreign patent or copyright thereon with the
same legal force and effect as if executed by me.  I shall be entitled to
reimbursement of any out-of-pocket expenses incurred by me in rendering such
assistance and, if I am required to render such assistance after the termination
of my employment, the Company shall pay me a reasonable rate of compensation for
time spent by me in rendering such assistance to the extent permitted by law
(provided, I understand that no compensation shall be paid for my time in
connection with preparing for or rendering any testimony or statement under oath
in any judicial proceeding, arbitration or similar proceeding).

 

d.                                      Prior Contracts and Inventions; Rights
of Third Parties.  I represent to the Company that, except as set forth on
Exhibit B attached hereto, there are no other contracts to assign Inventions now
in existence between me and any other person or entity (and if no Exhibit B

 

2

--------------------------------------------------------------------------------


 

is attached hereto or there is no such contract(s) described thereon, then it
means that by signing this Agreement, I represent to the Company that there is
no such other contract(s)).  In addition, I represent to the Company that I have
no other employments or undertaking which do or would restrict or impair my
performance of this Agreement. I further represent to the Company that Exhibit C
attached hereto sets forth a brief description of all Inventions made or
conceived by me prior to my employment with the Company which I desire to be
excluded from this Agreement (and if no Exhibit C is attached hereto or there is
no such description set forth thereon, then it means that by signing this
Agreement I represent to the Company that there is no such Invention made or
conceived by me prior to my employment with the Company). In connection with my
employment with the Company, I promise not to use or disclose to the Company any
patent, copyright, confidential trade secret or other proprietary information of
any previous employer or other person that I am not lawfully entitled so to use
or disclose.  If in the course of my employment with the Company I incorporate
into an Invention or any product process or service of the Company any Invention
made or conceived by me prior to my employment with the Company, I hereby grant
to the Company a royalty-free, irrevocable, worldwide nonexclusive license to
make, have made, use and sell that Invention without restriction as to the
extent of my ownership or interest.

 

2.                                       Confidential Information.

 

a.                                       Company Confidential Information.  I
will not use or disclose, produce, publish, permit access to, or reveal
Confidential Information, whether before, during or after the period of my
employment with the Company except to perform my duties as an employee of the
Company based on my reasonable judgment as an officer of the Company, or in
accordance with instruction or authorization of the Company, without prior
written consent of the Company or pursuant to process or requirements of law
after I have disclosed such process or requirements to the Company so as to
afford the Company the opportunity to seek appropriate relief therefrom. 
“Confidential Information” means any Invention of any person in which the
Company has an interest and in addition means all information and material that
is proprietary to the Company, whether or not marked as “confidential” or
“proprietary,” and which is disclosed to or obtained by me, which relates to the
Company’s past, present or future business activities. Confidential Information
includes all information or materials prepared by or for the Company and
includes, without limitation, all of the following: designs, drawings,
specifications, techniques, models, data, source code, object code,
documentation, diagrams, flow charts, research, development, processes,
procedures, “know-how,” new product or new technology information, product
copies, development or marketing techniques and materials, development or
marketing timetables, strategies and development plans, including trade names,
trademarks, customer, supplier or personnel names and other information related
to customers, suppliers or personnel, pricing policies and financial
information, and other information of a similar nature, whether or not reduced
to writing or other tangible form, and any other trade secrets or nonpublic
business information. Confidential Information is to be broadly defined, and
includes all information that has or could have commercial value or other
utility in the business in which the Company is engaged or contemplates
engaging, and all information of which the unauthorized disclosure could be
detrimental to the interests of the Company, whether or not such information is
identified as Confidential Information by the Company.

 

b.                                      Third Party Information.  I acknowledge
that during my employment with the Company I may have access to patent,
copyright, confidential, trade secret or other

 

3

--------------------------------------------------------------------------------


 

proprietary information of third parties, some of which may be subject to
restrictions on the use or disclosure thereof by the Company. During the period
of my employment and thereafter, I agree not to use or disclose, produce,
publish, permit access to, or reveal any such information other than consistent
with the restrictions and my duties as an employee of the Company.

 

3.                                       Property of the Company.  All equipment
and all tangible and intangible information relating to the Company, its
employees, its customers and its vendors and business furnished to, obtained by,
or prepared by me or any other person during the course of or incident to
employment by the Company are and shall remain the sole property of the Company
(“Company Property”). For purposes of this Agreement, Company Property shall
include, but not be limited to, computer equipment, books, manuals, records,
reports, notes, correspondence, contracts, customer lists, business cards,
advertising, sales, financial, personnel, operations, and manufacturing
materials and information, data processing reports, computer programs, software,
customer information and records, business records, price lists or information,
and samples, and in each case shall include all copies thereof in any medium,
including paper, electronic and magnetic media and all other forms of
information storage. Upon termination of my  employment with the Company, I
agree to return all tangible Company Property to the Company promptly, but in no
event later than two (2) business days following termination of employment.

 

4.                                       No Solicitation of Company Employees. 
While employed by the Company and for a period of one year after termination of
my employment with the Company, I agree not to induce or attempt to influence
directly or indirectly any employee of the Company to terminate employment with
the Company or to work for me or any other person or entity.

 

5.                                       Covenant of Exclusivity and Not to
Compete.  During the period of my employment with the Company, I will not engage
in any other professional employment or consulting or directly or indirectly
participate in or assist any business or activity that conflicts with my
obligations regarding competitive activity as provided in my Employment
Agreement with the Company.

 

6.                                       Miscellaneous Provisions.

 

a.                                       Successors and Assignees; Assignment. 
All representations, warranties, covenants and agreements of the parties shall
bind their respective heirs, executors, personal representatives, successors and
assignees (“transferees”) and shall inure to the benefit of their respective
permitted transferees.  The Company shall have the right to assign any or all of
its rights and to delegate any or all of its obligations hereunder. Employee
shall not have the right to assign any rights or delegate any obligations
hereunder without the prior written consent of the Company or its transferee.

 

b.                                      Number and Gender; Headings.  Each
number and gender shall be deemed to include each other number and gender as the
context may require.  The headings and captions contained in this Agreement
shall not constitute a part thereof and shall not be used in its construction or
interpretation.

 

c.                                       Severability.  If any provision of this
Agreement is found by any court or arbitral tribunal of competent jurisdiction
to be invalid or unenforceable, the invalidity of such provision shall not
affect the other provisions of this Agreement and all provisions not affected by
the invalidity shall remain in full force and effect.

 

4

--------------------------------------------------------------------------------


 

d.                                      Amendment and Modification.  This
Agreement may be amended or modified only by a writing executed by the Chief
Business Officer of the Company and Employee.

 

e.                                       Government Law.  The laws of California
shall govern the construction, interpretation and performance of this Agreement
and all transactions under it.

 

f.                                         Remedies.  I acknowledge that my
failure to carry out any obligation under this Agreement, or a breach by me of
any provision herein, will constitute immediate and irreparable damage to the
Company, which cannot be fully and adequately compensated in money damages and
which will warrant preliminary and other injunctive relief, an order for
specific performance, and other equitable relief.  I further agree that no bond
or other security shall be required in obtaining such equitable relief and I
hereby consent to the issuance of such injunction and to the ordering of
specific performance.  I also understand that other action may be taken and
remedies enforced against me.

 

g.                                      Mediation and Arbitration.  This
Agreement is subject to the Mutual Agreement to Mediate and Arbitrate Claims
attached to the Amended and Restated Employment Agreement between me and the
Company, incorporated into this Agreement by this reference.

 

h.                                      Attorneys’ Fees.  Unless otherwise set
forth in the Mutual Agreement to Mediate and Arbitrate Claims between Employee
and the Company, should either I or the Company, or any heir, personal
representative, successor or permitted assign of either party, resort to
arbitration or legal proceedings to enforce this Agreement, the prevailing party
(as defined in California statutory law) in such proceeding shall be awarded, in
addition to such other relief as may be granted, reasonable attorneys’ fees and
costs incurred in connection with such proceeding.

 

i.                                          No Effect on Other Terms or
Conditions of Employment.  I acknowledge that this Agreement does not affect any
term or condition of my employment except as expressly provided in this
Agreement, and that this Agreement does not give rise to any right or
entitlement on my part to employment or continued employment with the Company. 
I further acknowledge that this Agreement does not affect in any way the right
of the Company to terminate my employment.

 

j.                                          Legal Representation; Advice of
Counsel.  The law firm of Fisher Thurber LLP has prepared this Agreement on
behalf of the Company based on its instructions.  Fisher Thurber LLP does not
represent any other party to this Agreement.  In executing this Agreement, I
represent that I have neither requested nor been given legal advice or counsel
by Fisher Thurber LLP or any of its attorneys. I am aware of my right to obtain
separate legal counsel with respect to the negotiation and execution of this
Agreement and acknowledge that Fisher Thurber LLP has recommended that I retain
my own counsel for such purpose. I further acknowledge that I (i) have read and
understand this Agreement and its exhibits; (ii) have had the opportunity to
retain separate counsel in connection with the negotiation and execution of this
Agreement; and (iii) have relied on the advice of separate counsel with respect
to this Agreement or made the conscious decision not to retain counsel in
connection with the negotiation and execution of this Agreement.

 

5

--------------------------------------------------------------------------------


 

k.                                       Counterparts.  This Agreement may be
executed in counterparts, each of which will be deemed an original copy of this
Agreement and all of which, when taken together, will be deemed to constitute
one and the same agreement. The exchange of copies of this Agreement and of
signature pages by facsimile transmission shall constitute effective execution
and delivery of this Agreement as to the parties and may be used in lieu of the
original Agreement for all purposes. Signatures of the parties transmitted by
facsimile shall be deemed to be their original signatures for all purposes

 

My signature below signifies that I have read, understand and agree to this
Agreement.

 

 

  /s/ Christopher Reinhard

 

 

Christopher Reinhard

 

ACCEPTED AND AGREED TO:

 

Aries Ventures Inc.,

a Nevada corporation

 

By:

  /s/ Tyler Dylan

 

 

Tyler Dylan, Chief Business Officer

 

6

--------------------------------------------------------------------------------


 


EXHIBIT A


 

California Labor Code

 

§ 2870.  Invention on Own Time-Exemption from Agreement.

 

(a)                                  Any provision in an employment agreement
which provides that an employee shall assign, or offer to assign, any of his or
her rights in an invention to his or her employer shall not apply to an
invention that the employee developed entirely on his or her own time without
using the employer’s equipment, supplies, facilities, or trade secret
information expect for those inventions that either:

 

(1)                                  Relate at the time of conception or
reduction to practice of the invention to the employer’s business, or actual or
demonstrably anticipated research or development of the employer; or

 

(2)                                  Result from any work performed by the
employee for the employer.

 

(b)                                 To the extent a provision in an employment
agreement purports to require an employee to assign an invention otherwise
excluded from being required to be assigned under subdivision (a), the provision
is against the public policy of this state and is unenforceable.

 

§ 2871.  Restrictions on Employer for Condition of Employment.

 

No employer shall require a provision made void or unenforceable by Section 2870
as a condition of employment or continued employment.  Nothing in this
article shall be construed to forbid or restrict the right of an employer to
provide in contracts of employment for disclosure, provided that any such
disclosures be received in confidence, of all of the employee’s inventions made
solely or jointly with others during the period of his or her employment, a
review process by the employer to determine such issues as may arise, and for
full title to certain patents and inventions to be in the United States, as
required by contracts between the employer and the United States or any of its
agencies.

 

1

--------------------------------------------------------------------------------


 


EXHIBIT B


 

Except as set forth below, Employee represents to the Company that there are no
other contracts to assign Inventions now in existence between Employee and any
other person or entity (see Section l(d) of the Agreement):

 

1

--------------------------------------------------------------------------------


 


EXHIBIT C


 

Set forth below is a brief description of all Inventions made or conceived by
Employee prior to Employee’s employment with the Company, which Employee desires
to be excluded from this Agreement (see Section l(d) of the Agreement):

 

1

--------------------------------------------------------------------------------


 

ATTACHMENT #3

 

FORM OF

SEPARATION AGREEMENT AND GENERAL RELEASE OF CLAIMS

 

This Separation Agreement and General Release of Claims (“Agreement”) is entered
into by and between Christopher Reinhard (“Former Employee”) and Aries Ventures
Inc., a Nevada corporation (“Company”).

 

RECITALS

 

A.                                   Former Employee’s employment with the
Company terminated effective on                                     .

 

B.                                     Former Employee and Company desire to
settle and compromise any and all possible claims between them arising out of
their relationship to date, including Former Employee’s employment with the
Company, and the termination of Former Employee’s employment with the Company,
and to provide for a general release of any and all claims relating to Former
Employee’s employment and its termination.

 

NOW, THEREFORE, incorporating the above recitals, and for good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties hereto agree as follows:

 

AGREEMENT

 

1.                                       Separation Payment by Company.  In
consideration of Former Employee’s promises and covenants contained in this
Agreement, the Company agrees to pay Former Employee the gross sum of
                                      and     /100 dollars
($                         ), which amount represents a severance benefit in the
amount of                                       and
                                                               , less all
applicable withholdings and  deductions.

 

2.                                       Release.

 

(a)  Former Employee does hereby unconditionally, irrevocably and absolutely
release and discharge the Company, its directors, officers, employees,
volunteers, agents, attorneys, stockholders, insurers, successors and/or assigns
and any related, parent or subsidiary entity, from any and all losses,
liabilities, claims, demands, causes of action, or suits of any type, whether in
law and/or in equity, related directly or indirectly or in any way in connection
with any transaction, affairs or occurrences between them to date, including,
but not limited to, Former Employee’s employment with the Company and the
termination of said employment. Former Employee agrees and understands that this
Agreement applies, without limitation, to all wage claims, tort and/or contract
claims, claims for wrongful termination, and claims arising under Title VII of
the Civil Rights Act of 1991, the Americans with Disabilities Act, the Age
Discrimination in Employment Act, the Equal Pay Act, the California Fair
Employment and Housing Act, the Fair Labor Standards Act, the Family and Medical
Leave Act, the California

 

1

--------------------------------------------------------------------------------


 

Labor Code, any and all federal or state statutes or provisions governing
discrimination in employment, and the California Business and Professions Code.

 

(b)  Former Employee irrevocably and absolutely agrees that Former Employee will
not prosecute nor allow to be prosecuted on Former Employee’s behalf in any
administrative agency, whether federal or state, or in any court, whether
federal or state, any claim or demand of any type related to the matters
released above, it being an intention of the parties that with the execution by
Former Employee of this Agreement, the Company, its officers, directors,
employees, volunteers, agents, attorneys, stockholders, successors and/or
assigns and all related, parent or subsidiary entities will be absolutely,
unconditionally and forever discharged of and from all obligations to or on
behalf of Former Employee related in any way to the matters discharged herein.

 

3.                                       Confidentiality.

 

(a)  Former Employee agrees that all matters relative to this Agreement shall
remain confidential. Accordingly, Former Employee hereby agrees that Former
Employee shall not discuss, disclose or reveal to any other persons, entities or
organizations, whether within or outside of the Company, with the exception of
Former Employee’s legal counsel, financial, tax and business advisors, and such
other persons as may be reasonably necessary for the management of the Former
Employee’s affairs, the terms, amounts and conditions of settlement and of this
Agreement. Notwithstanding the above, Former Employee acknowledges that Company
may be required to disclose certain terms, aspects or conditions of this
Agreement and/or Former Employee’s termination of employment in the Company’s
public filings made with the United States Securities and Exchange Commission
and Former Employee hereby expressly consents to any such required disclosures.

 

(b)  Former Employee shall not make, issue, disseminate, publish, print or
announce any news release, public statement or announcement with respect to
these matters, or any aspect thereof, the reasons therefore and the terms or
amounts of this Agreement.

 

4.                                       Return of Documents and Equipment. 
Former Employee represents that Former Employee has returned to the Company all
Company Property (as such term is defined in that certain Confidential
Information and Invention Assignment Agreement, Covenant of Exclusivity and
Covenant Not To Compete by and between Former Employee and Company). In the
event Former Employee has not returned all Company Property, Former Employee
agrees to reimburse the Company for any reasonable expenses it incurs in an
effort to have such property returned. These reasonable expenses include
attorneys’ fees and costs.

 

5.                                       Civil Code Section 1542 Waiver.

 

(a)  Former Employee expressly accepts and assumes the risk that if facts with
respect to matters covered by this Agreement are found hereafter to be other
than or different from the facts now believed or assumed to be true, this
Agreement shall nevertheless remain effective. It is understood and agreed that
this Agreement shall constitute a general release and shall be effective as a
full and final accord and satisfaction and as a bar to all actions, causes of

 

2

--------------------------------------------------------------------------------


 

action, costs, expenses, attorneys’ fees, damages, claims and liabilities
whatsoever, whether or not now known, suspected, claimed or concealed pertaining
to the released claims. Former Employee acknowledges that Former Employee is
familiar with California Civil Code §1542, which provides and reads as follows:

 

“A general release does not extend to claims which the creditor does not know of
or suspect to exist in his favor at the time of executing the release, which if
known by him must have materially affected his settlement with the debtor.”

 

(b)  Former Employee expressly waives and relinquishes any and all rights or
benefits which Former Employee may have under, or which may be conferred upon
Former Employee by the provisions of California Civil Code §1542, as well as any
other similar state or federal statute or common law principle, to the fullest
extent that Former Employee may lawfully waive such rights or benefits
pertaining to the released claims.

 

6.                                       OWBPA Provisions.  In the event Former
Employee is forty (40) years old or older, in accordance with the Older Workers’
Benefit Protection Act of 1990, Former Employee is aware of and acknowledges the
following: (i) Former Employee has the right to consult with an attorney before
signing this Agreement and has done so to the extent desired; (ii) Former
Employee has twenty-one (21) days to review and consider this Agreement, and
Former Employee may use as much of this twenty-one (21) day period as Former
Employee wishes before signing; (iii) for a period of seven (7) days following
the execution of this Agreement, Former Employee may revoke this Agreement, and
this Agreement shall not become effective or enforceable until the revocation
period has expired; (iv) this Agreement shall become effective eight (8) days
after it is signed by Former Employee and the Company, and in the event the
parties do not sign on the same date, this Agreement shall become effective
eight (8) days after the date it is signed by Former Employee.

 

7.                                       Entire Agreement.  The parties declare
and represent that no promise, inducement or agreement not herein expressed has
been made to them and that this Agreement contains the entire agreement between
and among the parties with respect to the subject matter hereof, and that the
terms of this Agreement are contractual and not a mere recital. This Agreement
supersedes any and all other agreements, either oral or in writing, between the
parties with respect to the subject matter hereof.

 

8.                                       Applicable Law.  This Agreement is
entered into in the State of California. The validity, interpretation, and
performance of this Agreement shall be construed and interpreted according to
the laws of the State of California.

 

9.                                       Agreement as Defense.  This Agreement
may be pleaded as a full and complete defense and may be used as the basis for
an injunction against any action, suit or proceeding which may be prosecuted,
instituted or attempted by either party in breach thereof.

 

10.                                 Severability.  If any provision of this
Agreement, or part thereof, is held invalid, void or voidable as against public
policy or otherwise, the invalidity shall not affect other

 

3

--------------------------------------------------------------------------------


 

provisions, or parts thereof, which may be given effect without the invalid
provision or part. To this extent, the provisions, and parts thereof, of this
Agreement are declared to be severable.

 

11.                                 No Admission of Liability.  It is understood
that this Agreement is not an admission of any liability by any person, firm,
association or corporation.

 

12.                                 Counterparts.  This Agreement may be
executed in counterparts, each of which will be deemed an original copy of this
Agreement and all of which, when taken together, will be deemed to constitute
one and the same agreement. The exchange of copies of this Agreement and of
signature pages by facsimile transmission shall constitute effective execution
and delivery of this Agreement as to the parties and may be used in lieu of the
original Agreement for all purposes. Signatures of the parties transmitted by
facsimile shall be deemed to be their original signatures for all purposes.

 

13.                                 Representation of No Assignment.  The
parties represent and warrant that they have not heretofore assigned,
transferred, subrogated or purported to assign, transfer or subrogate any claim
released herein to any person or entity.

 

14.                                 Cooperation.  The parties hereto agree that,
for their respective selves, heirs, executors and assigns, they will abide by
this Agreement, the terms of which are meant to be contractual, and further
agree that they will do such acts and prepare, execute and deliver such
documents as may reasonably be required in order to carry out the objectives of
this Agreement.

 

15.                                 Arbitration.  Any dispute arising out of or
relating to this Agreement shall be resolved pursuant to that certain Mutual
Agreement to Mediate and Arbitrate Claims made and entered into effective as of
October 20, 2005, by and between the Company and Former Employee.

 

17.                                 Legal Representation; Independent Counsel. 
The law firm of Fisher Thurber LLP has prepared this Agreement on behalf of the
Company based on the Company’s instructions. Fisher Thurber LLP does not
represent any other party to this Agreement.  In executing this Agreement,
Former Employee represents that Former Employee has neither requested nor been
given legal advice or counsel by Fisher Thurber LLP or any of its attorneys. 
Former Employee is aware of Former Employee’s right to obtain separate legal
counsel with respect to the negotiation and execution of this Agreement and
acknowledges that Fisher Thurber LLP has recommended that Former Employee retain
Former Employee’s own counsel for such purpose. Former Employee further
acknowledges that Former Employee (i) has read and understands this Agreement;
(ii) has had the opportunity to retain separate counsel in connection with the
negotiation and execution of this Agreement; and (iii) has relied on the advice
of separate counsel with respect to this Agreement or made the conscious
decision not to retain counsel in connection with the negotiation and execution
of this Agreement.

 

18.                                 Further Acknowledgements. Each party
represents and acknowledges that it is not being influenced by any statement
made by or on behalf of the other party to this Agreement. Former Employee and
the Company have relied and are relying solely upon his, her or its own
judgment, belief and knowledge of the nature, extent, effect and consequences
relating to this

 

4

--------------------------------------------------------------------------------


 

Agreement and/or upon the advice of their own legal counsel concerning the
consequences of this Agreement.

 

IN WITNESS WHEREOF, the undersigned have executed this Agreement on the date(s)
shown below.

 

FORMER EMPLOYEE

 

 

 

 

 

 

Christopher Reinhard

 

 

 

Dated:

 

 

 

 

 

Executed in:

 

, California

 

 

(City)

 

 

 

COMPANY

 

 

 

Aries Ventures Inc.,

 

a Nevada corporation

 

 

 

By:

 

 

 

 

(Signature)

 

 

 

 

Printed Name:

 

 

 

 

 

Title:

 

 

 

 

 

Dated:

 

 

 

 

 

Executed in:

 

, California

 

 

(City)

 

 

5

--------------------------------------------------------------------------------

 